Prospectus April 30, 2014 Muzinich Credit Opportunities Fund Class A Shares (Ticker: MZCRX) Institutional Shares (Ticker: MZCIX) Supra Institutional Shares (Ticker: MZCSX) The Securities and Exchange Commission has not approved or disapproved any Fund’s shares or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Table of Contents Summary Section 1 Additional Information about the Fund’s Principal Investment Strategies 7 Principal Risks 10 Management 15 The Advisor 15 Portfolio Managers 15 Other Service Providers 16 Fund Expenses 16 Choosing a Share Class 17 Class A Shares 17 Institutional Class Shares 19 Supra Institutional Class Shares 19 Rule 12b-1 Distribution Fees 20 Shareholder Service Fees 20 Additional Payments to Dealers 20 Your Account 22 How to Contact the Fund 22 General Information 22 How to Buy Shares 25 How to Sell Shares 28 Exchange Privileges 30 Account and Transaction Polices 31 Distributions and Taxes 35 Distributions 35 Taxes 35 Financial Highlights 37 Table of Contents - Muzinich Credit Opportunities Fund Summary Section Muzinich Credit Opportunities Fund Investment Objective The Muzinich Credit Opportunities Fund (the “Credit Opportunities Fund” or the “Fund”) seeks primarily to provide a high level of income and capital appreciation. Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Credit Opportunities Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in the Fund. More information about these and other discounts is available from your financial professional and under “Choosing a Share Class” on Page 17of the Prospectus and “Additional Purchase and Redemption Information” on Page31 of the Statement of Additional Information (“SAI”). Shareholder Fees (fees paid directly from your investment) Class A Institutional Supra Institutional Maximum Front End Sales Charge 4.25% None None Redemption Fee (as a % of amount redeemed within 90days of purchase) 1.00% 1.00% 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Institutional Supra Institutional Management Fees 0.60% 0.60% 0.60% Distribution and/or Service (12b-1) Fees 0.25% None None Other Expenses 1.86% 1.86% 1.86% Shareholder Servicing Fees 0.10% 0.10% N/A Total Other Expenses(1) 1.96% 1.96% 1.86% Total Annual Fund Operating Expenses 2.81% 2.56% 2.46% Fee Waiver and/or Expense Reimbursement -1.76% -1.76% -1.86% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) (3) 1.05% 0.80% 0.60% Other expenses and acquired fund fees and expenses for Class A and Institutional Class are based on estimated amounts for the current fiscal year. Muzinich & Co., Inc. (the “Advisor”) has contractually agreed to waive its fees and reimburse certain expenses (excluding taxes, leverage interest, portfolio transaction expenses, acquired fund fees and expenses and extraordinary expenses) to limit Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement for Class A Shares, Institutional Shares and Supra InstitutionalShares to 1.05%, 0.80% and 0.60%, respectively, of the Credit Opportunities Fund’s average daily net assets through April 30, 2015 (the “Expense Caps”). The Expense Caps may be changed or eliminated at any time after April 30, 2015, by the Board of Trustees upon 60 days’ written notice to the Advisor, or by the Advisor with the consent of the Board of Trustees. The Advisor may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Caps. The Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement do not correlate to the Ratio of Expenses to Average Net Assets after Fees waived provided in the Financial Highlights section of the Fund’s audited financial statements for the period ended December 31, 2013, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. Table of Contents - Muzinich Credit Opportunities Fund 1 Summary Section – Muzinich Credit Opportunities Fund Example The Example below is intended to help you compare the cost of investing in the Credit Opportunities Fund with the cost of investing in other mutual funds. This Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of each period. The Example also assumes that your investment has a 5% annual return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Caps in the first year only). Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A Shares $1,107 Institutional Shares Supra Institutional Shares Portfolio Turnover The Credit Opportunities Fund pays transaction costs, such as commissions or spreads, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.From January 3, 2013 (the Fund’s inception) through December 31, 2013 (the fiscal period end), the Fund’s portfolio turnover rate was 573% of the average value of its portfolio. Principal Investment Strategies The Credit Opportunities Fund seeks to achieve its objective by allocating the Fund’s assets among various credit sectors of the global fixed income markets which the Advisor finds attractive from time-to-time. When allocating assets into these various credit segments, the Advisor seeks to take advantage of the potential differences in return expectations over the course of a full market cycle which may arise as these different credit sectors move in and out of favor. The Fund pursues a “go-anywhere” strategy within the credit markets and will normally invest at least 80% of its net assets in corporate bonds and senior loans, including floating rate loans, that the Advisor believes have attractive risk/reward characteristics and which are issued by U.S. and foreign corporations. Senior loans represent amounts borrowed by companies or other entities.In many cases, they are issued in connection with recapitalizations, acquisitions, leveraged buyouts and refinancings.A senior loan typically has priority with respect to payment (to the extent assets are available) in the event of bankruptcy.The Fund generally will acquire senior loans as assignments from lenders.Floating rate loans have interest rates that reset periodically (annually or more frequently), generally based on a common interest rate index. The Fund invests in both investment grade rated bonds as well as below-investment grade bonds (or “junk”) bonds. The Fund may invest up to 25% of its assets in below-investment grade bonds rated below B- (at the time of purchase).However, up to 100% of the Fund may be invested in bonds that are rated below-investment grade at any time.The Fund will typically not purchase bonds that are in default.The Fund’s investments may be unsecured or backed by receivables or other assets. The Fund may invest up to 70% of its net assets in foreign securities, including up to 40% in issuers located in emerging market countries. The Fund may invest in mutual funds or exchange-traded funds which invest principally (up to 80% of their net assets) in any of the previously mentioned types of fixed income securities and such investments will be included in the Fund’s 80% test. The mutual funds and ETFs in which the Fund invests have an investment objective similar to the Fund’s or that otherwise are permitted investments in accordance the Fund’s investment policies described herein. There are three major components to the Advisor’s investment decision making process: (i)the determination of the appropriate asset allocation across the credit spectrum as well as desired geographical diversification, (ii)selection of individual investments for the Fund, and (iii)portfolio risk management.In the first two components, the Advisor’s Investment Policy & Risk Group develops target top-down tactical allocation ranges.The portfolio managers then make the final allocation decision regarding the approximate percentage of the Fund that will be invested in each fixed income credit sector (for example higher rated bonds vs. lower rated bonds), and within and across geographies (for example, emerging markets vs. U.S. bonds).The portfolio managers then select investments based on a bottom-up fundamental analysis/evaluation of potential investment opportunities. In the third component, the Advisor manages and adjusts overall portfolio duration and credit risk exposure by the strategic use of derivatives that are primarily used to reduce portfolio volatility. The Advisor expects to principally use credit index derivatives and/or futures and options on primarily U.S. Treasuries to manage portfolio duration and credit spread sensitivity. The Advisor focuses on risk management from a long-term perspective, rather than being reactive to intermittent periods of market volatility, thus allowing portfolio management to focus on long-term investing. Table of Contents - Muzinich Credit Opportunities Fund 2 Summary Section – Muzinich Credit Opportunities Fund To mitigate the counterparty risk resulting in swap transactions, the Fund will only enter into swap transactions with highly rated financial institutions specializing in this type of transaction and in accordance with the standard terms laid down by the International Securities Dealers Association. Although the Advisor will consider ratings assigned by ratings agencies in selecting investments, it relies principally on its own research and investment analysis.The Advisor considers company-specific quantitative and qualitative factors such as: a company’s managerial strength and commitment to debt repayment, anticipated cash flow, debt maturity schedules, borrowing requirements, use of borrowing proceeds, asset coverage, earnings prospects, impacting legislation, regulation, or litigation, and the strength and depth of the protections afforded the lender through the documentation governing the bond or bank loan issuance. The Advisor does not manage the Fund to any particular duration. Rather, depending on the mix of securities within the Fund’s portfolio and market conditions, the portfolio’s average duration may change.The average duration-to-worst is anticipated to fall most often between zero and four years, but could be shortened or extended in a different interest rate environment. (Duration-to-worst is a measure of the expected life of a fixed income security that is used to determine the sensitivity of a security’s price to changes in interest rates.)In general, the longer the duration of the Fund’s bonds and/or loans, the greater the likelihood that an increase in interest rates would cause a decline in the price of the Fund’s shares. In constructing the Fund’s portfolio, the Advisor pays close attention to the overall liquidity of the Fund’s portfolio.The Advisor seeks to maintain a highly liquid portfolio.Under certain circumstances, particularly in difficult market environments, this may cause the Advisor to avoid certain investments whose liquidity might be challenged in those markets. The portfolio is actively managed and the Fund may sell a holding when it no longer meets the portfolio managers’ expectations, no longer offers compelling relative value, shows deteriorating fundamentals, or if it falls short of the portfolio managers’ expectations. Tax consequences are not a primary consideration in the Fund’s investment decisions.The Fund may also sell holdings as a result in a change in the tactical asset allocation. Although the Fund will not invest in bonds or loans that are already in default, the portfolio manager may decide to continue to hold a bond or loan (or related securities) after a default. There is no limit on the amount of defaulted securities the Fund may hold. Principal Investment Risks As with all mutual funds, there is the risk that you could lose all or a portion of your investment in the Credit Opportunities Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The following are the principal risks that could affect the value of your investment: ● Active Management Risk – The Credit Opportunities Fund is actively managed and relies on the expertise of the Advisor. The Fund may underperform other mutual funds with similar investment objectives. Table of Contents - Muzinich Credit Opportunities Fund 3 Summary Section – Muzinich Credit Opportunities Fund ● Below Investment Grade Securities (Junk Bond) Risk – The Credit Opportunities Fund’s investment in below-investment grade bonds or loans or other fixed-income securities (i.e., high-yield or junk) exposes the Fund to a greater risk of loss of principal and income than a fund that invests solely or primarily in investment grade bonds or loans or other similarly rated debt securities. High-yield securities are considered to be predominantly speculative with respect to the issuer’s capacity to pay interest and repay principal. If there is a “flight to safety,” the market’s perception of “high yield” securities may turn negative, and these types of securities may become classified as “high risk.” ● Counterparty Risk – Counterparty risk arises upon entering into borrowing arrangements and is the risk from the potential inability of counterparties to meet the terms of their contracts. If the counterparty defaults, the Credit Opportunities Fund’s loss will generally consist of the net amount of contractual payments that the Fund has not yet received, though the Fund’s maximum risk due to counterparty credit risk could extend to the notional amount of the contract should the underlying asset on which the contract is written have no offsetting market value ● Credit Risk – The risk that money lent to a company through a bond or bank loan will not be repaid. This risk is higher for high yield instruments than for higher-rated investment grade corporate paper. However, credit ratings are subjective no rating level is immune from default. High yield bonds and other types of high yield debt securities have greater credit risk than higher quality debt securities because the companies that issue them are not as financially strong as companies with investment grade ratings and may be highly leveraged. ● Currency Risk and Hedging Risk – The Credit Opportunities Fund will endeavor to limit price fluctuations caused by the changing relative value of currencies in which the Fund invests, but hedging involves costs and there can be no guarantee that the Fund will be perfectly hedged or that the hedging will work as anticipated. ● Debt/Fixed Income Securities Risk – The value of your investment in the Credit Opportunities Fund may change in response to changes in interest rates. An increase in interest rates typically causes a fall in the value of the debt securities in which the Fund invests. The longer the duration of a debt security, the more its value typically falls in response to an increase in interest rates. ● Derivatives Risk –The risk that an investment in derivatives will not perform as anticipated, cannot be closed out at a favorable time or price, or will increase the Fund’s volatility; that derivatives may create investment leverage; that, when a derivative is used as a substitute or alternative to a direct cash investment, the transaction may not provide a return that corresponds precisely with that of the cash investment; that a derivative will not perform in the manner anticipated by the Advisor; or that, when used for hedging purposes, derivatives will not provide the anticipated protection, causing the Fund to lose money on both the derivatives transaction and the exposure the Fund sought to hedge. ● Floating Rate Loan Risk – The value of the collateral securing a floating rate loan can decline, be insufficient to meet the obligations of the borrower, or be difficult to liquidate. As a result, a floating rate loan may not be fully collateralized and can decline significantly in value. Floating rate loans generally are subject to contractual restrictions on resale. ● Foreign Securities and Emerging Markets Risk – Non-U.S. securities carry their own risks. Investments in foreign securities involve certain risks not associated with investments in U.S.companies. Foreign securities in the Credit Opportunities Fund’s portfolio subject the Fund to the risks associated with investing in the particular country, including the political, regulatory, economic, social and other conditions or events occurring in the country, as well as fluctuations in its currency and the risks associated with less developed custody and settlement practices. Emerging markets involve greater risk and volatility than more developed markets. Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S.dollar. It can be more difficult to enforce liens on collateral for securities purchased in some foreign jurisdictions, including some emerging market jurisdictions. ● Impairment of Collateral Risk – The value of any collateral securing a bond or loan can decline, and may be insufficient to meet the borrower’s obligations or difficult to liquidate. In addition, the Credit Opportunities Fund’s access to collateral may be limited by bankruptcy or other insolvency laws. Table of Contents - Muzinich Credit Opportunities Fund 4 Summary Section – Muzinich Credit Opportunities Fund ● Interest Rate Risk – The risk that fixed income securities will decline in value because of changes in interest rates.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant. ● Investment Company and Exchange-Traded Fund Risk – Investing in other investment companies, including exchange-traded funds (ETF), involves the risk that the other investment company or ETF will not achieve its investment objective or execute its investment strategy effectively or that large purchase or redemption activity by shareholders of such an investment company might negatively affect the value of the investment company’s shares. Additionally, the Fund must pay its pro rata portion of an investment company’s fees and expenses. Finally, other investment companies and ETFs will have similar underlying risks as the Fund, including credit risk, liquidity risk and management risk. ● Issuer Risk – An issuer may perform poorly, and therefore, the value of its securities may decline, which would negatively affect the Credit Opportunities Fund’s performance. ● Leverage Risk – The risk created by certain transactions of the Fund, such as borrowing, reverse repurchase agreements, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. ● Liquidity Risk – High yield debt instruments tend to be less liquid than higher quality debt instruments, meaning that at times it may be difficult to sell high yield debt instruments at a reasonable price. Additionally, floating rate loans generally are subject to legal or contractual restrictions on resale, may trade infrequently, and their value may be impaired when the Fund needs to liquidate such loans. Loans and other securities may trade only in the over-the-counter market rather than on an organized exchange and may be more difficult to purchase or sell at a fair price, which may have a negative impact on the Fund’s performance. ● Market Risk – The market value of instruments may fall, fail to rise, or fluctuate, sometimes rapidly and unpredictably. The price of instruments may fluctuate for all holdings or for specific holdings. There is more risk that prices will go down for investors investing over short time horizons. Market risk may affect a single issuer, sector of the economy, industry, or the market as a whole. ● Newer Fund Risk – The Fund is newer with a limited operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size. ● Portfolio Turnover Risk: – High portfolio turnover involves correspondingly greater expenses to the Fund, including brokerage commissions or dealer mark-ups and other transaction costs on the sale of securities and reinvestments in other securities, which may result in adverse tax consequences to the Fund’s shareholders. ● Ratings Agencies Risk – The ratings of securitized assets may not adequately reflect the credit risk of those assets due to their structure. Ratings agencies may fail to make timely changes in credit ratings and an issuer’s current financial condition may be better or worse than a rating indicates. In addition, ratings agencies are subject to an inherent conflict of interest, because they are often compensated by the same issuers whose securities they grade. ● Senior Loan Risk –Investments in senior loans involve credit risk, interest rate risk, liquidity risk and other risks, including the risk that any loan collateral may become impaired or that the Fund may obtain less than the full value for the loan interests when sold. Performance Information Performance information is not availablebecause the Fund does not have a full calendar year of performance to compare against a broad measure of market performance. Performance information will be shown below after the Fund has been in operation for one calendar year. At that time, the performance information will provide some indication of the risks of investing in the Fund by comparing it against a broad measure of market performance. Updated performance information will also be available on the Fund’s website at www.MuzinichUSFunds.com or by calling the Fund toll-free at 1-855-MUZINICH or 1-855-689-4642. Table of Contents - Muzinich Credit Opportunities Fund 5 Summary Section – Muzinich Credit Opportunities Fund Management Investment Advisor Portfolio Manager Muzinich & Co., Inc. Michael L. McEachern, MBA, CFA, Portfolio Manager Managed the Fund since commencement of operations in January2013 Muzinich & Co., Inc. Warren Hyland, Portfolio Manager Managed the Fund since 2014. Muzinich & Co., Inc. Thomas Samson, Portfolio Manager Managed the Fund since 2014. Purchase and Sale of Fund Shares You may purchase, exchange or redeem Credit Opportunities Fund shares on any business day by written request via mail (Muzinich Credit Opportunities Fund, c/o U.S.Bancorp Fund Services, LLC, P.O.Box701, Milwaukee, WI 53201-0701), by wire transfer, or by telephone at 1-855-MUZINICH (toll free). Investors who wish to purchase, exchange or redeem Fund shares through a broker-dealer should contact the broker-dealer directly. The minimum initial and subsequent investment amounts for various types of accounts are shown below. Type of Account Minimum Initial Investment Minimum Additional Investment Class A Shares – Standard Accounts – Traditional and Roth IRA Accounts – Accounts with Automatic Investment Plans Institutional Shares – Standard Accounts – Qualified Retirement Plans Supra Institutional Shares – Standard Accounts – Qualified Retirement Plans Tax Information The Credit Opportunities Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement that does not use borrowed funds, such as a 401(k) plan or an individual retirement account. Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Credit Opportunities Fund through a broker-dealer or other financial intermediary (such as a fund-supermarket), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Muzinich Credit Opportunities Fund 6 Additional Information about the Fund’s Principal Investment Strategies Key Fund Information This Prospectus contains information about the Muzinich Credit Opportunities Fund and is designed to provide you with important information to help you with your investment decisions. Please read it carefully and keep it for future reference. Investment Objective and Principal Investment Strategies The investment objective of the Fund provided within the Fund’s Summary Section of this Prospectus is non-fundamental; that is, it can be changed by a vote of the Board of Trustees alone and without a shareholder vote upon at least 60days’ prior written notice to shareholders. The objective and strategies description for the Fund tell you: ● what the Fund is trying to achieve; ● how the Advisor intends to invest your money; and ● what makes the Fund different from the other Muzinich Funds offered in a different Prospectus. This section also provides a summary of the Fund’s principal investments, policies and practices. Unless otherwise indicated, these investment policies and practices apply on an ongoing basis. The investment policies of the Fund concerning “80% of the Fund’s net assets” may be changed by the Board of Trustees without shareholder approval, but shareholders would be given at least 60 days’ written notice. For the purpose of this Prospectus, foreign securities are defined as non-U.S. securities that trade on foreign exchanges, including foreign over-the-counter markets. Principal Investment Strategies The Credit Opportunities Fund seeks to achieve its objective by allocating the Fund’s assets among various credit sectors of the global fixed income markets which the Advisor finds attractive from time-to-time.When allocating assets into these various credit segments, the Advisor seeks to take advantage of potential differences in return expectations over the course of a full market cycle which may arise as these different credit sectors move in and out of favor. The Fund pursues a “go-anywhere” strategy within the credit markets and will normally invests at least 80% of its net assets in corporate bonds and senior loans, including floating rate loans, that the Advisor believes have attractive risk/reward characteristics and which are issued by U.S. and foreign corporations. Senior loans represent amounts borrowed by companies or other entities.In many cases, they are issued in connection with recapitalizations, acquisitions, leveraged buyouts and refinancings. A senior loan typically has priority with respect to payment (to the extent assets are available) in the event of bankruptcy. The Fund generally will acquire senior loans as assignments from lenders.Floating rate loans have interest rates that reset periodically (annually or more frequently), generally based on a common interest rate index. The Fund may invest up to 70% of its net assets in foreign securities, including up to 40% in issuers located in emerging market countries. The Fund invests in both investment grade rated bonds as well as below-investment grade (or “junk”) bonds.The Fund may invest up to 25% of its assets in below-investment grade bonds rated below B- (at the time of purchase).However, up to 100% of the Fund may be invested in bonds that are rated below-investment grade at any time.The Fund will typically not purchase bonds that are in default.The Fund may invest in mutual funds or exchange-traded funds which invest principally in any of the previously mentioned types of fixed income securities and such investments will be included in the Fund’s 80% test. The mutual funds and ETFs in which the Fund invests have an investment objective similar to the Fund’s or that otherwise are permitted investments in accordance the Fund’s investment policies described herein. Table of Contents - Muzinich Credit Opportunities Fund 7 There are three major components to the Advisor’s investment decision-making process: (i)the determination of the appropriate asset allocation across the credit spectrum as well as desired geographical diversification, (ii)selection of individual investments for the Fund, and (iii)portfolio risk management. In the first two components, the Advisor’s Investment Policy & Risk Group develops target top-down tactical allocation ranges. The portfolio managers then make the final allocation decision regarding the approximate percentage of the Fund that will be invested in each fixed income credit sector (for example, higher rated bonds vs. lower rated bonds), and within and across geographies (for example, emerging markets vs. U.S. bonds). The portfolio managers then select investments based on a bottom-up fundamental analysis/evaluation of potential investment opportunities. In the third component, the Advisor manages and adjusts overall portfolio duration and credit risk exposure by the strategic use of derivative transactions that are primarily used to reduce portfolio volatility. The Advisor expects to principally use credit index derivatives and/or futures and options on primarily U.S. Treasuries to manage portfolio duration and credit spread sensitivity.The Advisor focuses on risk management from a long term perspective, rather than being reactive to intermittent periods of market volatility, thus allowing portfolio management to focus on long-term investing. To mitigate the counterparty risk resulting in swap transactions, the Fund will only enter into swap transactions with highly rated financial institutions specializing in this type of transaction and in accordance with the standard terms laid down by the International Securities Dealers Association. Although the Advisor will consider ratings assigned by ratings agencies in selecting investments, it relies principally on its own research and investment analysis. The Fund will not be required to sell holdings that fall to a rating below this ratings parameter. Below investment grade debt securities are typically referred to as “high yield” or “junk” bonds or securities. The Fund’s investments may be unsecured or backed by receivables or other assets. Bank loans (which may be commonly referred to as “floating rate loans”) are another form of financing for corporations and (1)are typically secured by specific collateral or assets of the issuer or borrower, (2)will have claims senior to those of other parties who hold unsecured instruments, and (3)will feature interest rates that adjust or “float” periodically (generally with reference to a base lending rate such as London Interbank Offered Rate (“LIBOR”), plus a premium. By applying a bottom-up fundamental analysis/evaluation of each company and each security in the Fund’s portfolio, the Advisor seeks to reduce the risk of default by the issuers of the investments in the portfolio. The Advisor believes that by diversifying the Fund’s portfolio securities, the impact of potential default is reduced. The Advisor considers both company-specific quantitative and qualitative factors in selecting debt instruments in which to invest and integrates that research with its views on the broader economy. The Credit Opportunities Fund invests in fixed income instruments which can rise and fall with changes in the interest rate environment. In general, the longer the duration profile of a fixed-income portfolio, the greater the likelihood that an increase in interest rates will cause a fall in the price of the Fund’s securities. The Advisor does not manage the Fund to any particular duration. Rather, depending on the mix of securities within the Fund’s portfolio and market conditions, the portfolio’s average duration may change. The average duration-to-worst is anticipated to fall most often between zero and four years, but could be shortened or extended in a different interest rate environment. (Duration-to-worst is a measure of the expected life of a fixed income security that is used to determine the sensitivity of a security’s price to changes in interest rates.)In general, the longer the duration of the Fund’s bonds and/or loans, the greater the likelihood that an increase in interest rates would cause a decline in the price of the Fund’s shares. The Advisor seeks to manage risk by managing portfolio duration and credit spread volatility using index derivatives. Table of Contents - Muzinich Credit Opportunities Fund 8 The portfolio is actively managed and the Fund may sell a holding when it no longer meets the portfolio managers’ expectations, no longer offers compelling relative value, shows deteriorating fundamentals. Tax consequences are not a primary consideration in the Fund’s investment decisions.The Fund may also sell holdings as result of a change in the top-down tactical asset allocation. Although the Fund will not invest in bonds or loans that are already in default, the portfolio manager may decide to continue to hold a bond or loan (or related securities) after a default. There is no limit on the amount of defaulted securities the Fund may hold. Temporary Defensive Position In order to respond to adverse market, economic, political or other conditions, the Credit Opportunities Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies and invest, without limitation, in cash or prime quality cash equivalents (including commercial paper, certificates of deposit, money market funds, exchange-traded funds, banker’s acceptances and time deposits). A defensive position, taken at the wrong time, may have an adverse impact on the Fund’s performance. The Fund may be unable to achieve its investment objective during the employment of a temporary defensive measure. Who May Want to Invest in the Fund The Credit Opportunities Fund is appropriate for investors with a medium-to-high risk tolerance and a desire for current income. The Fund’s potential use of leverage and investments in lower rated credits and emerging markets may increase the Fund’s price volatility. Investors with a short-term investment time horizon should note that the Fund invests in securities with a medium-term time horizon. Table of Contents - Muzinich Credit Opportunities Fund 9 Principal Risks An investment in the Fund is subject to one or more of the principal risks identified below. As with all mutual funds, there is the risk that you could lose all or a portion of your investment in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. There is no assurance that the Fund will achieve its investment objective, and an investment in the Fund is not by itself a complete or balanced investment program. The following provides additional information regarding the principal risks that could affect the value of your investment: Active Management Risk The Fund is actively managed and relies on the expertise of the Advisor, and its performance therefore will reflect in part the ability of the portfolio manager to select securities and to make investment decisions that are suited to achieving the Fund’s investment objective. Due to its active management, the Fund could underperform other mutual funds with similar investment objectives. Below-Investment Grade Securities Risk Securities that are rated below-investment grade (sometimes referred to as “junk bonds”), including those bonds rated lower than “BBB-” by Standard and Poor’s or “Baa3” by Moody’s Investors Services, Inc.), or that are unrated but judged by the Advisor to be of comparable quality, at the time of purchase, involve greater risk of default and are more volatile than investment grade securities. Below-investment grade securities may also be less liquid than higher quality securities, and may cause income and principal losses for the Fund. If there is a “flight to safety,” the market’s perception of “high yield” securities may turn negative, and these types of securities may become classified as “high risk.” Counterparty Risk Counterparty risk arises upon entering into borrowing arrangements and is the risk from the potential inability of counterparties to meet the terms of their contracts. If the counterparty defaults, the Fund’s loss will generally consist of the net amount of contractual payments that the Fund has not yet received, though the Fund’s maximum risk due to counterparty credit risk could extend to the notional amount of the contract should the underlying asset on which the contract is written have no offsetting market value. Credit Risk If the Fund invests in fixed income securities, the value of your investment in the Fund may change in response to the credit ratings of that Fund’s portfolio securities. The degree of risk for a particular security may be reflected in its credit rating. However, credit ratings are subjective, no rating level is immune from default. Generally, investment risk and price volatility increase as a security’s credit rating declines. The financial condition of an issuer of a fixed income security held by the Fund may cause it to default or become unable to pay interest or principal due on the security. The Fund may not collect interest and principal payments on a fixed income security if the issuer defaults. High yield bonds, loans and other types of high yield debt securities have greater credit risk than higher quality debt securities because the companies that issue them are not as financially strong as companies with investment grade ratings and may be highly leveraged. Currency Risk and Hedging Risk The Fund will endeavor to limit price fluctuations caused by the changing relative value of currencies in which the Fund invests, but hedging involves costs and there can be no guarantee that the Fund will be perfectly hedged or that the hedging will work as anticipated. Table of Contents - Muzinich Credit Opportunities Fund 10 Debt/Fixed Income Securities Risk The value of your investment in the Fund may change in response to changes in interest rates. An increase in interest rates typically causes a fall in the value of the debt securities in which the Fund invests. The longer the duration of a debt security, the more its value typically falls in response to an increase in interest rates. Generally, investment risk and price volatility increase as a security’s credit rating declines. The financial condition of an issuer of a debt security held by the Fund may cause it to default or become unable to pay interest or principal due on the security. The Fund may not collect interest and principal payments on a debt security if the issuer defaults. Prepayment and extension risks may occur when interest rates decline and issuers of debt securities experience acceleration in prepayments. The acceleration can shorten the maturity of the debt security and force the Fund to invest in securities with lower interest rates, reducing the Fund’s return. Issuers may decrease prepayments of principal when interest rates increase, extending the maturity of the debt security and causing the value of the security to decline. Distressed debt securities involve greater risk of default or downgrade and are more volatile than investment grade securities. Distressed debt securities may also be less liquid than higher quality debt securities. Derivatives Risk Derivatives are financial instruments that have a value which depends upon, or derived from, a reference asset, such as one or more underlying securities, pools of securities, options, futures, indexes or currencies. Derivatives may result in investment exposures that are greater than their cost would suggest; in other words, a small investment in a derivative may have a large impact on the Fund’s performance. The successful use of derivatives generally depends on the manager’s ability to predict market movements. Derivatives are subject to a number of risks described elsewhere in this section, such as liquidity risk, interest rate risk, credit risk and general market risks. The Fund’s use of derivatives may entail risks greater than, or possibly different from, such risks and other Principal Risks to which the Fund is exposed, as described below. Certain of the different risks to which the Fund might be exposed due to its use of derivatives include the following: Hedging Risk is the risk that derivative instruments used to hedge against an opposite position may offset losses, but they also may offset gains. Correlation Risk is the risk that derivative instruments may be mispriced or improperly valued and that changes in the value of the derivatives may not correlate perfectly with the underlying asset or security. Volatility Risk is the risk that, because the Fund may use some derivates that involve economic leverage, this economic leverage will increase the volatility of the derivative instruments as they may increase or decrease in value more quickly than the underlying currency, security, interest rate or other economic variable. Credit Derivatives Risk is the risk associated with the use of derivatives, which are highly specialized activity that involves strategies and risks different from those with ordinary portfolio security transactions. If the Advisor is incorrect in its forecast of default risks, market spreads or other applicable factors, the Fund’s investment performance would diminish compared with what it would have been if these techniques were not used. Moreover, even if the Advisor is correct in its forecast, there is a risk that a credit derivative position may correlate imperfectly with the price of the asset or liability being hedged. The Fund’s risk of loss in a credit derivative transaction varies with the form of the transaction. Segregation Risk is the risk associated with any requirement, which may be imposed on the Fund, to segregate assets or enter into offsetting positions in connection with investments in derivatives. Such segregation will not limit the Fund’s exposure to loss, and the Fund may incur investment risk with respect to the segregated assets to the extent that, but for the applicable segregation requirement, the Fund would sell the segregated assets. Table of Contents - Muzinich Credit Opportunities Fund 11 Floating Rate Loan Risk The value of the collateral securing a floating rate loan can decline, be insufficient to meet the obligations of the borrower, or be difficult to liquidate. As a result, a floating rate loan may not be fully collateralized and can decline significantly in value. Floating rate loans generally are subject to contractual restrictions on resale. The liquidity of floating rate loans, including the volume and frequency of secondary market trading in such loans, varies significantly over time and among individual floating rate loans. During periods of infrequent trading, valuing a floating rate loan can be more difficult; and buying and selling a floating rate loan at an acceptable price can also be more difficult and delayed. Difficulty in selling a floating rate loan can result in a loss. Foreign Securities and Emerging Market Risk If the Fund invests in foreign securities and American Depositary Receipts (“ADRs”), an investment in that Fund may have the following additional risks: ● Foreign securities may be subject to greater fluctuations in price than securities of U.S.companies because foreign markets may be smaller and less liquid than U.S.markets. ● Changes in foreign tax laws, exchange controls, investment regulations and policies on nationalization and expropriation as well as political instability may affect the operations of foreign companies and the value of their securities. ● Fluctuations in currency exchange rates and currency transfer restitution may adversely affect the value of the Fund’s investments in foreign securities, which are denominated or quoted in currencies other than the U.S.dollar. ● Foreign securities and their issuers are not subject to the same degree of regulation as U.S.issuers regarding information disclosure, insider trading and market manipulation. There may be less publicly available information on foreign companies and foreign companies may not be subject to uniform accounting, auditing, and financial standards as are U.S.companies. ● Foreign securities registration, custody and settlements may be subject to delays or other operational and administrative problems. ● Certain foreign brokerage commissions and custody fees may be higher than those in the United States. ● Coupon income payable on the foreign securities contained in the Fund’s portfolio may be subject to foreign withholding taxes, thus reducing the income available for distribution to the Fund’s shareholders. ● It can be more difficult to enforce liens on collateral for securities purchased in some foreign jurisdictions, including some emerging market jurisdictions. If the Fund invests in emerging markets, an investment in that Fund may have the following additional risks: ● Information about the companies in emerging markets is not always readily available. ● Bonds of companies traded in emerging markets may be less liquid and the prices of these instruments may be more volatile than the prices of the instruments in more established markets. ● Greater political and economic uncertainties exist in emerging markets than in developed foreign markets. ● The securities markets and legal systems in emerging markets may not be well developed and may not provide the protections and advantages of the markets and systems available in more developed countries. ● Very high inflation rates may exist in emerging markets and could negatively impact a country’s economy and securities markets. Table of Contents - Muzinich Credit Opportunities Fund 12 ● Emerging markets may impose restrictions on the Fund’s ability to repatriate investment income or capital and thus, may adversely affect the operations of the Fund. ● Certain emerging markets impose constraints on currency exchange and some currencies in emerging markets may have been devalued significantly against the U.S.dollar. ● Governments of some emerging markets exercise substantial influence over the private sector and may own or control many companies. As such, governmental actions could have a significant effect on economic conditions in emerging markets, which, in turn, could affect the value of the Fund’s investments. ● Emerging markets may be subject to less government supervision and regulation of business and industry practices, stock exchanges, brokers and listed companies. ADR investments may subject the Fund to the same risks as direct investments in foreign companies. For these and other reasons, the prices of instruments in emerging markets can fluctuate more significantly than the prices of instruments of companies in developed countries. The less developed the country, the greater affect these risks may have on your investment in the Fund, and as a result, an investment in that Fund may exhibit a higher degree of volatility than either the general domestic financial market or the financial markets of developed foreign countries. Impairment of Collateral Risk The value of any collateral securing a bond or floating rate loan can decline, and may be insufficient to meet the borrower’s obligations or difficult to liquidate. In addition, the Fund’s access to collateral may be limited by bankruptcy or other insolvency laws. Interest Rate Risk Bond prices generally rise when interest rates decline and decline when interest rates rise.The longer the duration of a bond, the more a change in interest rates affects the bond’s price.Short-term and long-term interest rates may not move the same amount and may not move in the same direction.It is likely there will be less governmental action in the near future to maintain low interest rates, or that governmental actions will be less effective in maintaining low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant, including falling market values and reduced liquidity.Substantial redemptions from bond and other income funds may worsen that impact.Other types of securities also may be adversely affected from an increase in interest rates. Investment Company and ETF Risk Investments in open-end and closed-end investment companies, including ETFs (which may, in turn, invest in bonds, and other financial vehicles), involve substantially the same risks as investing directly in the instruments held by these entities. However, the investment may involve duplication of certain fees and expenses. By investing in an investment company or ETF, the Fund becomes a shareholder of that fund. As a result, Fund shareholders indirectly bear their proportionate share of the investment company’s or ETF’s fees and expenses which are paid by the Fund as a shareholder of the fund. These fees and expenses are in addition to the fees and expenses that Fund shareholders directly bear in connection with the Fund’s own operations. If the investment company or ETF fails to achieve its investment objective, the Fund’s investment in the fund may adversely affect the Fund’s performance. In addition, because ETFs and many closed-end funds are listed on national stock exchanges and are traded like stocks listed on an exchange, (1)the Fund may acquire ETF or closed-end fund shares at a discount or premium to their NAV and (2)ETFs are subject to brokerage and other trading costs, which could result in greater expenses to the Fund. Finally, because the value of ETF shares depends on the demand in the market, the Advisor may not be able to liquidate the Fund’s holdings at the most optimal time, adversely affecting the Fund’s performance. Table of Contents - Muzinich Credit Opportunities Fund 13 Issuer Risk An issuer may perform poorly, and therefore, the value of its securities may decline, which would negatively affect the Fund’s performance. Poor performance may be caused by poor management decisions, competitive pressures, breakthroughs in technology, reliance on suppliers, labor problems or shortages, corporate restructurings, fraudulent disclosures or other events, conditions or factors. Leverage Risk The Credit Opportunities Fund may engage in leveraging activities. Certain transactions may give rise to a form of leverage. Such transactions may include, among others, reverse repurchase agreements and the use of when-issued, delayed delivery or forward commitment transactions. The use of derivatives may also create leverage risk. Leveraging may cause the Fund to liquidate portfolio positions to satisfy its obligations to meet segregation requirements when it may not be advantageous to do so. Leveraging may cause the Fund to be more volatile than if the Fund had not been leveraged. This is because leverage tends to exaggerate the effect of any increase or decrease in the value of the Fund’s portfolio securities. Certain types of leveraging transactions, such as short sales that are “against the box,” could theoretically be subject to unlimited losses in cases where the Fund, for any reason, is unable to close out the transaction. Liquidity Risk The risk associated with a lack of marketability of instruments which may make it difficult or impossible to sell the instruments at desirable prices in order to minimize loss. Floating rate loans generally are subject to legal or contractual restrictions on resale. Floating rate loans also may trade infrequently on the secondary market. The value of the loan to the Fund may be impaired in the event that the Fund needs to liquidate such loans. The inability to purchase or sell floating rate loans and other debt securities at a fair price may have a negative impact on the Fund’s performance. Securities in which the Fund invests may be traded in the over-the-counter market rather than on an organized exchange and therefore may be more difficult to purchase or sell at a fair price. Market Risk An investment in Fund shares represents an indirect investment in the bonds and loans owned by the Fund. The value of these bonds and loans, like other investments, may move up or down, sometimes rapidly and unpredictably. Securities markets are volatile. Fund shares at any point in time may be worth less than what you invested, even after taking into account the reinvestment of Fund dividends and distributions. Regardless of how well an individual investment performs, if financial markets go down, you could lose money. Newer Fund Risk The Fund is newer with a limited operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board may determine to liquidate the Fund. The Board can initiate liquidation without shareholder approval if it determines it is in the best interest of shareholders. As a result, the timing of any liquidation may not be favorable to certain individual shareholders. Portfolio Turnover Risk The Fund may have a high turnover rate, given the inherent volatility of concentrated positions, and the historical volatility of growth stocks.A higher portfolio turnover may enhance returns by capturing and holding portfolio gains.However, it also may result in correspondingly greater brokerage commission expenses and may result in the distribution to shareholders of additional dividends and capital gains for tax purposes.These factors may negatively affect the Fund’s performance. Table of Contents - Muzinich Credit Opportunities Fund 14 Ratings Agencies Risk Ratings are not an absolute standard of quality, but rather general indicators that reflect only the view of the originating rating agencies from which an explanation of the significance of such ratings may be obtained. There is no assurance that a particular rating will continue for any given period of time or that any such rating will not be revised downward or withdrawn entirely if, in the judgment of the agency establishing the rating, circumstances so warrant. A downward revision or withdrawal of such ratings, or either of them, may have an effect on the liquidity or market price of the securities in which the Fund invests. The ratings of securitized assets may not adequately reflect the credit risk of those assets due to their structure. Rating agencies may fail to make timely changes in credit ratings and an issuer’s current financial condition may be better or worse than a rating indicates. In addition, rating agencies are subject to an inherent conflict of interest because they are often compensated by the same issuers whose securities they grade. Senior Loan Risk The Fund may invest in senior loans which include interests in loans to companies or their affiliates undertaken for various purposes. These loans, which may bear fixed or floating rates, have generally been arranged through private negotiations between a company and one or more financial institutions, including banks. The Fund’s investment may be in the form of participation in loans or of assignments of all or a portion of loans from third parties. Investments in senior loans involve credit risk, interest rate risk, liquidity risk and other risks, including the risk that any loan collateral may become impaired or that the Fund may obtain less than the full value for the loan interests when sold. Management The Advisor Muzinich & Co., Inc.The Fund’s Advisor is Muzinich & Co., Inc., located at 450 Park Avenue, New York, New York 10022. The Advisor is an institutional asset manager specializing in corporate debt investing and credit oriented strategies. The Advisor has been registered with the SEC since 1991. As of February28,2014, the Advisor managed approximately $28.2billion in assets. Under the Advisory Agreement, the Advisor receives an annual advisory fee from the Fund at an annual rate of 0.60% of the Fund’s average annual daily net assets.For the fiscal year ended December31, 2013, the Advisor waived all of its advisory fees for the Credit Opportunities Fund. A discussion summarizing the primary (but not exclusive) basis for the Board’s initial approval of the Investment Advisory Agreement between the Trust and the Advisor is included in the Fund’s Semi-Annual Report dated June30,2013. Subject to the general oversight of the Board, the Advisor is directly responsible for making the investment decisions for the Fund. Portfolio Managers The Fund is managed by a team of Portfolio Managers including MichaelL. McEachern, Warren Hyland and Thomas Samson. Mr.McEachern, Portfolio Manager, joined the Advisor in 2012. Prior to that, he served as the President and Head of the High Yield Division at Seix Advisors, Inc. from 1997 to 2011. Mr.McEachern has been a portfolio manager of the Fund since its commencement of operations in January 2013. Mr. Warren Hyland joined Muzinich in 2013. Prior to that, he served as a Senior Portfolio Manager for Global Emerging Markets at Schroders, where he managed approximately $2 billion and helped to develop the firm’s emerging markets corporate capabilities.Previously, he was the Head of European Money Markets at UniCredito Italiano.He received his B.Sc. in Mathematics for Business from the Middlesex University London, and his M.Sc. in Shipping Trade from the CASS Business School.He holds the Chartered Financial Analyst designation. Mr. Hyland has been a portfolio manager of the Fund since April 2014. Table of Contents - Muzinich Credit Opportunities Fund 15 Management – Other Service Providers/ Fund Expenses Mr. Thomas Samson joined Muzinich in 2004. Prior to that, he was an investment analyst at Trafalgar Asset Managers, a distressed-debt hedge fund, where he developed valuation models for high-yield debt and formulated investment recommendations. Prior to that, he worked as a financial analyst at GE Capital.He has a Masters in Finance from London Business School, holds the Chartered Financial Analyst designation and has a M.Sc. in Corporate Finance from the Institut d’Etudes Politiques de Paris, France.Mr. Samson has been a portfolio manager of the Fund since April 2014. The Fund’s SAI provides additional information about Muzinich’s methods of portfolio manager compensation, other accounts managed by the Portfolio Managers and the Portfolio Managers’ ownership of securities in the Fund. Other Service Providers U.S. Bancorp Fund Services, LLC (the “Transfer Agent”) provides certain administration, fund and transfer agency services to the Fund. Quasar Distributors, LLC (the “Distributor”) serves as the Fund’s Distributor and principal underwriter in connection with the offering of the Fund’s shares. The Distributor may enter into arrangements with banks, broker-dealers and other financial institutions through which investors may purchase or redeem Fund shares. The Distributor is an affiliate of the Transfer Agent. Fund Expenses In addition to the advisory fees discussed above, the Fund incurs other expenses such as custodian fees, transfer agency fees, interest, Acquired Fund Fees and Expenses and other customary Fund expenses. (Acquired Fund Fees and Expenses are indirect fees that the Fund incurs from investing in the shares of other investment companies.)The Advisor has contractually agreed to reduce its fees and/or pay Fund expenses (excluding Acquired Fund Fees and Expenses, taxes, interest, including interest on short positions, portfolio transaction expenses and extraordinary expenses) to limit Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement to the amounts shown below of each Class’s average net assets (“Expense Caps”). Fund Expense Caps Class A Shares Institutional Shares Supra Institutional Shares Credit Opportunities Fund 1.05% 0.80% 0.60% Any reduction in advisory fees or payment of expenses made by the Advisor is subject to reimbursement by the Fund if requested by the Advisor, and the Board approves such reimbursement in subsequent fiscal years. This reimbursement may be requested by the Advisor if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account any reimbursements) does not exceed the Expense Caps. The Advisor is permitted to be reimbursed for fee reductions and expense payments it made in the prior three fiscal years. The Fund must pay its current ordinary operating expenses before the Advisor is entitled to any reimbursement of fees and expenses. The current Expense Caps are in place indefinitely, but at a minimum through April 30, 2015. The Expense Caps may be terminated after April 30, 2015, by the Board of Trustees upon 60days’ written notice to the Advisor, or by the Advisor with the consent of the Board. Table of Contents - Muzinich Credit Opportunities Fund 16 Choosing a Share Class The following is a summary of the differences between Class A Shares, Institutional Shares and Supra Institutional Shares for each of the Fund: Class A Shares Institutional Shares Supra Institutional Shares Eligible Shareholder Retail Eligible institutions and qualified plans Eligible institutions and qualified plans Initial Sales Charge 4.25% None None Contingent Deferred Sales Charge None None None Redemption Fee 1.00%/90 day holding period 1.00%/90 day holding period 1.00%/90 day holding period Ongoing distribution (12b-1) fees 0.25% None None Shareholder Service Fee 0.10% 0.10% None Total Annual Expenses (after waivers and reimbursements) 1.05% 0.80% 0.60% Class A Shares Class A shares of the Fund are retail shares that require that you pay a front-end sales charge when you invest in the Fund unless you qualify for a reduction or waiver of the sales charge. If you purchase Class A shares of the Fund you will pay the public offering price (“POP”) which is the NAV per share next determined after your order is received plus a sales charge (shown in percentages below) depending on the amount of your investment. Since sales charges are reduced for Class A share purchases above certain dollar amounts, known as “breakpoint levels,” the POP is lower for these purchases. The dollar amount of the sales charge is the difference between the POP of the shares purchased (based on the applicable sales charge in the table below) and the NAV of those shares. Because of rounding in the calculation of the POP, the actual sales charge you pay may be more or less than that calculated using the percentages shown below. The sales charge does not apply to shares purchased with reinvested dividends. The sales charge is calculated as follows: Amount of Transaction Sales Charge as % of Public Offering Price(1) Sales Charge as %of Net Amount Invested Dealer Reallowance as a Percentage of Public Offering
